          Case 1:21-mj-00230-ZMF Document 5 Filed 03/10/21 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA,                             )
                                                      )
                                                      )
                                                      )
                       v.                             )      Cr. No. 21-mj- 230 (ZMF)
                                                      )
DALE JEREMIACH SHALVEY,                               )
                                                      )
                        Defendant.                    )
_________________________________________


                                  NOTICE OF ASSIGNMENT

       The above captioned case has been assigned to the Assistant Federal Public Defender, Dani

Jahn. Please send all notices and inquiries to this attorney at the address listed below.



                                              Respectfully submitted,

                                              A.J. KRAMER
                                              FEDERAL PUBLIC DEFENDER



                                                /s/
                                              Dani Jahn
                                              Assistant Federal Public Defender
                                              625 Indiana Avenue, N.W., Suite 550
                                              Washington, D.C. 20004
                                              (202) 208-7500
                                              Email: Dani_Jahn@fd.org
